Citation Nr: 1221940	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-16 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a waiver of the recovery of overpayment of $146,233.29 in VA compensation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active duty service from January 1964 to February 1968.  He received the Combat Infantryman Badge in connection with his service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (Committee) of the Philadelphia, Pennsylvania Regional Office (RO), which denied the Veteran's request for a waiver of overpayment of disability compensation of $146,233.39.  

In his substantive appeal, the Veteran requested a hearing at the RO before a Veterans Law Judge; however, in a November 2011 statement, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2011).


FINDINGS OF FACT

1.  A felony warrant for the Veteran was in effect from June 24, 1994, issued by the New York Police Department, Queens Warrant Division, based upon being in possession of stolen property.  The warrant was dismissed on March 2, 2007. 

2.  VA terminated the Veteran's compensation benefits from December 27, 2001 to March 2, 2007 under VA regulations that provide that compensation is not payable on behalf of a Veteran for any period during which he is a fugitive felon.  This created indebtedness in the amount of $146,233.29.

3.  The Veteran is not shown to have willfully committed fraud, misrepresentation, or an act of bad faith in the creation of the overpayment in question. 

4.  The Veteran had little fault in the creation of the indebtedness; a waiver of repayment of this debt would result in some unjust enrichment to the Veteran; however, recovery of the overpayment would subject him to undue hardship.

5.  Denial of the waiver request would defeat the purpose of the award of VA disability compensation benefits. 


CONCLUSION OF LAW

Recovery of indebtedness created by the overpayment of service connected compensation benefits in the amount of $146,233.29 would be contrary to the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA and implementing regulations do not apply in waiver cases because the statutory right to request waiver of recovery of indebtedness within Chapter 53 of Title 38 of the United States Code contains its own notice provisions.  Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302 (West 2002).

Waiver of Indebtedness

VA regulations provide that compensation is not payable on behalf of a Veteran for any period during which he or she is a fugitive felon.  The term fugitive felon means a person who is a fugitive by reason of:

(i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or

(ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law.

The term "felony" includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  
38 C.F.R. § 3.665(n) (2011); see 38 U.S.C.A. § 5313B(a) (West 2002).

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.962 (2011).  To establish improper creation of an overpayment, i.e. an invalid debt, evidence must show that the appellant was legally entitled to the VA compensation benefits at issue, or, if he was not legally entitled to these benefits, then it must be shown that VA was solely at fault for the erroneous payment of excess benefits.

Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award or receipt of benefits.  Furthermore, neither the appellant's actions nor his failure to act may have contributed to the erroneous payment of benefits.  See 38 U.S.C.A. § 5112(b); Jordan v. Brown, 10 Vet. App. 171 (1997); 38 C.F.R. § 3.500(b)(2) (2011).

A November 2006 Law Investigative Summary Form, from the Department of Veterans Affairs Office of Inspector General Fugitive Felons Program, reflects that the Veteran had an outstanding warrant for his arrest, issued on May 24, 1994, for possession of stolen property.  

VA sent the Veteran a letter later in November 2006, informing him that VA had discovered the warrant, and explaining the provisions of Section 505 of Public Law 107-103 (codified at 38 U.S.C.A. § 5313B), requiring VA to suspend the benefits of fugitive felons effective the later of the date of the warrant or December 27, 2001, which is the effective date of statute.  

In February 2007, the RO informed him that he was not entitled to benefits from December 27, 2001 to the date the warrant would be cleared.  The RO noted that the adjustment in the Veteran's benefits resulted in an overpayment of benefits.  Later in February 2007, the VA Debt Management Center sent him notice that he owed $146,233.39, and provided options for the Veteran to make payments.  

The Veteran submitted a Certificate of Disposition from the Criminal Court of New York, County of Bronx, which reflected that the Veteran's warrant had been dismissed on March 2, 2007.  The Veteran's benefits were reinstated on this date.

The Veteran has challenged the validity of the debt, arguing that he was wrongfully arrested.  He has contended that in 1994, he was getting into his car when two men who were fleeing from the police exited a car, which they left blocking his car.  When he asked them to move the car, they told him to move it himself.  As the Veteran got into the car, the police arrived and arrested him.  He went to Court and, after conferring with the arresting officer, was told to leave by the Judge.  He reported that, prior to leaving New York to move to Florida to help care for his ailing mother shortly after the arrest, the Veteran called a contact at the Court and was informed that there was no warrant for his arrest.  

When the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); see also 38 C.F.R. § 1.911(c) (2011), VAOPGCPREC 6-98 (Apr. 24, 1998).  

The information from the court in New York reflects that the Veteran's warrant was issued for two felonies.  The Certificate of Disposition, dismissing the warrant, lists three arraignment charges-155.30 165.45, and 165.05, referring to Grand Larceny in the 4th degree, and, criminal possession of stolen property, which are felonies, and unauthorized use of a vehicle in the 3rd degree, a misdemeanor.  N.Y. PEN. LAW §§ 155.30, 165.45, 165.05 (2011).  

While the Veteran essentially contends that he was unaware of the warrants; actual knowledge of the warrants is not required under fugitive felon statute and implementing regulations.  Mountford v. Shinseki, 24 Vet. App. 443 (2011).  The evidence clearly shows that the Veteran was subject of a felony warrant and avoided prosecution.  He was not entitled to payment of benefits during the period from enactment of the statute to the date the warrant was cleared.  Benefits were improperly paid during this period and he has not disputed the amount of the benefits he was paid.  The overpayment was not due to the sole administrative error of VA.  Accordingly, the evidence shows that the overpayment was properly created.

Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.962, 1.963 (2011).

Here, there is no indication in the record that the Veteran committed fraud or intentionally misrepresented facts.  He has made seemingly credible statements that he was unaware of the outstanding warrant or of the reduction of benefits in the case of a fugitive felon.  Further, there is no indication the Veteran was being deceptive or purposely seeking an unfair advantage knowing that it would result in a loss to the government.  See 38 C.F.R. § 1.965(b) (2011).

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the Veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the Veteran; and (6) whether the Veteran changed positions to his detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302; Ridings v. Brown, 6 Vet. App. 544, 546 (1994); 38 C.F.R. § 1.965(a) (2010).

With regard to the Veteran's fault, the Veteran was clearly aware the New York justice system had taken action against him.  A cursory phone call to an individual at the court was not sufficient to ensure that there were no legal matters pending with regard to the events resulting in his arrest.  The arrest; however, took place approximately 6 years prior to enactment of the law prohibiting payments to fugitive felons; and there is no evidence that the Veteran was aware of the prohibition and resultant overpayment until contacted by VA in 2006.  Once he became aware of the prohibition and overpayment, he took prompt action to have the warrant dismissed.

On the other hand, VA had little fault in the creation of the debt.  Some of the fault arguably resulted from VA not providing notice of the 2001 change in law, and not attempting match fugitive felon warrants until 2006.  It did; however, take the initiative in attempting to search for such warrants and thereby avoided even higher overpayments.  Once it became award of the Veteran's status, it also took prompt action to suspend payment and avoid further overpayment.

Finally, collection of the debt is likely to result in hardship to the Veteran.  The Veteran has been in receipt of VA benefits since March 1995, at a 100 percent disability rating for posttraumatic stress disorder (PTSD).  

The Veteran has also been found entitled to special monthly pension on account of the need for aid and attendance from February 2000 (although the 100 percent compensation rate is a greater benefit).  The Veteran is wheelchair bound, and has had both of his legs and seven fingers amputated.  

According to a March 2007, financial status report; his only source of income other than VA benefits, consists of $1,000 per month earned by his wife.  According to the financial status report their expenses are greater than their income, but the Veteran reported $900 in expenses for his wife without elaboration.  He included no amounts for clothing and reported multiple installment debts, including a mortgage that was past due; although he reported owning no real estate.  At best the financial status report showed a slight deficit, but this did not take into account the effect of repaying the overpayment to VA.

Given his condition, the Veteran is clearly unable to work to supplement his income to repay his debt and recovery would cause financial hardship.  Collection of the debt would defeat the purpose of the compensation benefits, which is to pay Veterans for disabilities incurred in service.

Given the relative fault, the fact that he is 100 percent service-connected for PTSD incurred in combat, and has significant non-service connected disabilities, collection of the overpayment of $146,233.29 in compensation benefits would be against equity and good conscience.

Accordingly, the Veteran is entitled to a waiver of the assessed overpayment.


ORDER

Waiver of recovery of the Veteran's debt in the amount of $146,233.29 is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


